DETAILED ACTION
Final Rejection
Response to Amendment
Applicant’s amendments, filed 10/11/2021 to claims are accepted. In this amendment, Claims 1, 2, 8, 9, 15 and 16 have been amended. Regarding claims 5, 12 and 19: cancelled and current 112 rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-10, 13-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al.( US 2016/0223214 A)(hereinafter Turner) in view of Song et al. (US 2019/0234638) (hereinafter Song).

Regarding Claims 1, 8 and 15. Turner teaches a method ([0009]), comprising: 
generating, by a controller device (fig.23), thermal coefficients at an adaptive filter bank (e.g. thermal co-efficient vector: [0147]) to characterize heat transfer of a volume associated with a thermal system (fig. 1, [0086], [0141]-[0142]); 
applying, by the controller device, one or more filters to the thermal coefficients based on a sampling rate(fig. 1, [0086], [0141]-[0142]); 
(The condition number…, indicates that the source matrix… , associated with zone 900 i, …is well-conditioned when the result approaches unity, is singular as the result approaches infinity, and is considered ill-conditioned above a threshold defined by a specified numerical accuracy: [0172]- [0173]), comprising: determining whether a sequence of thermal coefficient vectors support a definition of the diagnostic event ([0167]-[0168]).
determining, by the controller device, whether at least one of the thermal coefficients that is filtered satisfies at least one of the estimated thermal coefficient thresholds([0172]- [0173]); and 
providing, by the controller device, a diagnostic event associated with the thermal system based on the determining (well-condition/ill-condition above a threshold defined by a specific accuracy: [0172]- [0173]; diagnostic properties can be extracted from the coefficient solutions:[0168] ).
Turner silent about alert information indicative of a diagnostic event associated with the thermal system.
However, Song teaches a diagnostic event associated with the thermal system based on identify parameter values of the thermal model (parameter values of the thermal model, and implement the thermal model, after which implementation the controller issues signals to a device to change a thermostat setting, and/or alert a user of the system to at least one of a service need: Claim 1; [0058], [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Turner, alert information indicative of 

Regarding Claims 2, 9 and 16. Turner further teaches generating the thermal coefficients further comprises: 
identifying a thermal model for application with the thermal system(600:fig.1, [0086], [0141]-[0142], [0147]-[0148]); 
determining, based on the thermal model, an estimation error for a reference signal with respect to a primary signal associated with the volume (fig.1, [0086], [0141]-[0142], [0147]-[0148]); and 
adapting, based on the adaptive filter, the thermal coefficients in view of the estimation error (fig.1, [0086], [0141]-[0142], [0147]-[0148]).

Regarding Claims 3, 10 and 17. Turner further teaches adapting the sampling rate based on a filter operation associated with at least one of the filters (in zone 900 i, in cool state c, at sample n, in units of ° C./s, the thermal coefficient vector, ω i,c,n, associated with zone 900 i, in cool state c, at sample n, with dimension [J+3,1], is adaptively estimated by solving a system of linear equations: [0145]-[0147]).

Regarding Claims 6, 13 and 20. Turner further teaches determining whether the at least one thermal coefficient exceeds an upper or lower boundary window associated with the at least one estimated thermal coefficient threshold ([0171]-[0173]).

Regarding Claims 7 and 14. Song further teaches the alert information indicates an anomalous operation of a device associated with the volume (Claim 1; [0058], [0074]).

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Song, further in view of  Usman (US2003/0005009) alternately Larsson et al. (US 5,777,914) or Milleri et al. (US 10,491,996).

Regarding Claims 4, 11 and 18. The modified Turner silent about the filter operation comprises at least one infinite impulse response filter.
However, Eitel teaches the filter operation comprises at least one infinite impulse response filter ([0015], fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Turner, the filter operation comprises at least one infinite impulse response filter, as taught by Usman, so as to control relatively fast convergence with relatively light computational burden in compact and inexpensive way.

Alternately, Larsson teaches the filter operation comprises at least one infinite impulse response filter (250: fig. 2; col. 6, l. 32-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Turner, the filter operation comprises 
Or Milleri teaches the filter operation comprises at least one infinite impulse response filter (claims 1 & 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Turner, the filter operation comprises at least one infinite impulse response filter, as taught by Milleri, so as to reducing thermal interference in compact and inexpensive way.
Examiner notes
A bank of adaptive filter as cited in Claims 1, 8 and 15. Furthermore, Turner cites The thermal coefficient vector, is adaptively estimated by solving a system of linear equations, each equation formed from an independent observation of an incident vector, x i,c,n, and a reference, yi,c,n” which is equivalent to adaptive filter bank as described in the Claims and supported by [0089]-[0092] and fig. 3 of current application PgPub.

Response to Argument 
Applicant’s arguments, Applicants had filed arguments on 10/11/2021 in response to the 103 rejection with respect to Claim 1, 8 and 15, the Applicant argues that, Tuner does not teaches the limitation of “determining whether a sequence of thermal coefficient vectors support a definition of the diagnostic event”.
In response, the Examiner respectfully disagree. According to broader reasonable interpretation (B.R.I), Tuner teaches “a sequence of coefficient thermal coefficient vectors” as ω i,c,n (e.g. ωi, ωc, ωn) and “definition of the diagnostic event” as 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864